UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-QSB ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 29, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-8880  THE BANKER'S STORE, INC. (Exact name of registrant as specified in its charter)  NEW YORK 22-3755756 State or Other Jurisdiction Of Incorporation or Organization (I.R.S. Employer Identification No.) 1, BOWLING GREEN, KY 42101 (Address, including zip code, of principal executive offices) (270) 781-8453 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, par value $0.01, 14,954,781 shares outstanding as of April 1, 2008. THE BANKER'S STORE, INC. FORM 10-QSB FEBRUARY 29, 2008 INDEX PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS See financial statements beginning on pageF-1. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION The matters discussed in this management's discussion and analysis or plan of operations contain forward-looking statements that involve risks and uncertainties. The Company's actual results in our two operating segments could differ materially from those discussed here. Factors that could cause or contribute to such differences are discussed elsewhere in this quarterly report on Form10-QSB. The Company disclaims any intent or obligation to update these forward-looking statements. OVERVIEW The Banker's Store, Inc. ("Store") was established in 1968. It remained dormant for many years until it completed the acquisition of B.G. Banking Equipment, Inc., ("B.G. Banking") and Financial Building Equipment Exchange, Inc., ("FBEE"). We are now in the business of buying, selling, refurbishing and trading new and refurbished financial equipment for banks and other financial institutions. Commencing during the fourth quarter of the year ended May31, 2002, we entered the office equipment and furniture retail business. We market products throughout the United States primarily through direct sales to financial institutions and other distributors supported by our direct sales force and soliciting new contacts through our presence on the Internet. We anticipate that our results of operations may fluctuate for the foreseeable future due to several factors, including whether and when new products at competitive prices are obtained and sources of good used banking and banking related equipment and furniture become available at favorable prices, market acceptance of current or new products, delays, or inefficiencies, shipment problems, seasonal customer demand, the timing of significant orders, competitive pressures on average selling prices and changes in the mix of products sold. Operating results would also be adversely affected by a downturn in the market for our current and future products, order cancellations, or order rescheduling or remanufacturing or delays. We purchase and resell new merchandise and remanufacture and ship our other products shortly after receipt of orders. We have not developed a significant backlog for such products and do not anticipate developing a material backlog for such products in the future. We may not be able to sustain revenue growth on a quarterly or annual basis. We have increased our operating expenses, primarily for personnel and activities supporting newly-introduced products, new product development and entering new markets. Our operating results have been and will continue to be adversely affected if our sales do not correspondingly increase or if our product development efforts are unsuccessful or are subject to delays. 1 SUMMARY OF SIGNIFICANT ACCOUNTING ESTIMATES, RELATED PARTY TRANSACTIONS AND CONTINGENCIES: Significant accounting estimates: Our discussion and analysis of our financial condition and results of operations are based upon our condensed consolidated financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States of America. The preparation of these condensed consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to accounts receivable, inventories, equipment and improvements, income taxes and contingencies. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The accounting estimates used as of May31, 2007 and as outlined in our previously filed Form10-KSB have been applied consistently for the nine months ended February29, 2008. Related party transactions: We have entered into two operating leases with our Chairman of the Board and principal stockholder, Paul Clark, for the lease of an aggregate of 32,000 square feet of office and warehouse space located in Bowling Green, Kentucky. The leases provide for a monthly rent plus maintenance expenses. The leases expire in Augustand September2008, respectively. Contingencies: Litigation: On March7, 2000, we filed an action in the Supreme Court of the State of New York, County of New York, against Stamford Financial Consulting, Inc., Taurus International Investment, Inc., George C. Bergleitner, Jr., Alexander C. Brosda and Andrew Seim (the New York Action), seeking an amount of not less than $1.7million for breach of fiduciary duty, breach of contract, conversion and unjust enrichment, and seeking an accounting of defendants books and records. The action arises out of B. G. Bankings Confidential Private Placement Memorandum dated January31, 1998, prepared by Stamford Financial, for the sale of 3,000,000 shares of B. G. Banking common stock at $1.00 per share. On April5, 2000, defendant George C. Bergleitner served a counterclaim alleging that we failed to have 180,000 shares of stock transferred without any legal endorsement, pursuant to Rule144(k) under the Securities Exchange Act of 1934, as amended. The counterclaim seeks damages of $900,000 based upon the value of the stock at the highest amount at which it traded, which is alleged to be $5.00 per share. In December2000, the court entered a default judgment against Taurus International Investment, Inc., Alexander C. Brosda and Andrew Seim leaving only George Bergleitner and his company, Stamford Financial to defend the lawsuit. By order entered on May4, 2001, the Court granted a motion filed by Stamford Financial Consulting, Inc. and George C. Bergleitner, to transfer the New York Action to the New York State Supreme Court, Delaware County, and the action is continuing there against these two defendants. We have filed a motion to dismiss the counterclaim. Although we cannot predict the outcome of the litigation described above, we do not believe that the ultimate outcome will have any material adverse effect on our consolidated financial statements in subsequent periods. 2 RESULTS OF OPERATIONS The following table sets forth operating data as apercentage of revenue for the nine months and three months ended February29, 2008 and 2007: Nine Months Ended February 29, Three Months Ended February28, Net sales % Cost of goods sold % Gross profit % Selling, general and administrative expenses % Income (loss) from operations -7.4 % -11.4 % -10.5 % -0.8 % Other -0.5 % -0.5 % -0.8 % -0.3 % Income before income tax provision -7.9 % -11.9 % -11.3 % -1.1 % Income tax provision % Net income (loss) -7.9 % -11.9 % -11.3 % -1.1 % RESULTS OF OPERATIONS FOR THE NINE MONTHS AND THREE MONTHS ENDED FEBRUARY29, 228, 2007. Revenues were approximately $1,922,269 for the nine months ending February29, 2008 as compared to approximately $1,789,397 for the nine months ended February28, 2007 reflecting an increase of approximately $132,872, or 7%. The increase in revenues during the nine months ending February29, 2008 is due to the net result of increased equipment prices from our vendors and the completion of several jobs from the prior periods. The revenues for the three months ending February29, 2008 were $557,896 as compared to $698,516 for the three months ended February28, 2007, reflecting a decrease of approximately $140,620, or 20%. This decrease for the three months ending February29, 2008 is the result of the economic impact of the mortgage crisis and high gasoline prices which has caused a number of financial institutions to take a wait and see attitude regarding their spending on new construction, focusing instead on small remodeling projects, upgrading drive up systems and other new technologies. Banking equipment revenues increased approximately $52,833 or 3.3% for the nine months ending February29, 2008 from the nine months ended February28, 2007. Office equipment revenues increased approximately $80,039 or 40.6% for the nine months ending February29, 2008 from the nine months ended February28, 2007. Cost of goods sold for the nine months ended February29, 2008 were approximately $1,217,537 or 63% of net sales as compared to approximately $1,279,538, or 72% of net sales for the nine months ended February28, 2007. Cost of goods sold for the three months ended February30, 2008 was approximately $319,089, or 57% of net sales as compared to approximately $451,866, or 64% of net sales for the three months ended February28, 2007. Gross profit increased during the nine months ending February29, 2008 to approximately $704,732, or 37% of net sales as compared to the nine months ended February28, 2007 of $509,858 or 29% of net sales. This increase in gross profit is primarily due to changes in pricing structures of new equipment. 3 Selling, general and administrative expenses were approximately $848,281, or 44% of net sales for the nine months ending February29, 2008 as compared to approximately $714,698, or 40% of net sales for the nine months ended February28, 2007 reflecting an increase of approximately $133,583. This increase is due primarily to additional professional services, employee salaries and compensation. Selling, general and administrative expenses were approximately $297,495, or 53% of net sales for the three months ending February28, 2007 as compared to approximately $252,149, or 36% of net sales for the three months ended February28, 2007 reflecting an increase of approximately $45,345. As a result of the aforementioned, the Company incurred a net loss during the nine months ending February29, 2008 of approximately $152,732, or 8% of net sales as opposed to a net loss of approximately $213,133, or 11% of net sales for the nine months ending February28, 2007. For the three months ending February29, 2008, the Company incurred a loss of approximately$58,688, or 11% of net sales as opposed to a net loss of approximately $7,450, or 1% of net sales for the comparable prior period. LIQUIDITY AND CAPITAL RESOURCES We have historically financed our operations through revenues from operations. We had cash and cash equivalents of $207,331 and working capital of $248,989 at February29, 2008. At February29, 2008, the Companys cash position had decreased by $149,992 from the year ended May31, 2007. The decrease in cash was primarily caused by an increase in accounts receivable of $153,299 and a decrease in customer deposits of $141,333 which was partially offset by a decrease of $160,311 of inventory and an increase in accounts payable of $95,913. Our $350,000 revolving line of credit expired on November7, 2007 and was not renewed as it had never been utilized. We are evaluating various alternatives in addressing our future facilities needs. The alternatives being evaluated include consolidation of our office equipment facility with our bank equipment facility thus reducing our lease expense and associated overhead expenses. Other expense reductions are being explored. We also desire to expand our customer base and enter additional markets. To accomplish these goals, we are currently evaluating a number of strategies and related steps. We are considering and evaluating opportunities to grow and expand through mergers or acquisitions. We may hire additional sales personnel in order to reach potential customers in new markets and additional customers in existing markets. Our ability to effect any of these strategies or to take any of these steps will depend on a number of factors including, but not limited to, our ability to generate sufficient cash flow or obtain sufficient capital on reasonable terms; our ability to locate and hire qualified personnel on satisfactory terms and conditions, the availability of attractive candidates for merger or acquisition on reasonable terms and conditions; continued demand for our products and services; our ability to withstand increased competitive pressures; and economic conditions within the financial services industry and within the markets we serve. There is no assurance that we will be able to meet any or all of our goals. We believe that our available cash and cash from operations will be sufficient to satisfy our funding needs through at least February28, 2009. Thereafter, if cash generated from operations is insufficient to satisfy our working capital and capital expenditure requirements, we may be required to sell additional equity or debt securities or obtain additional credit facilities. There can be no assurance that such additions, if needed, will be available on satisfactory terms, if at all. Furthermore, any additional equity financing may be substantially dilutive to stockholders, and debt financing, if available, may include restrictive covenants and also result in substantial dilution to stockholders. Our future liquidity and capital funding requirements will depend on numerous factors, including the extent to which our new products and products under consideration are successfully developed, gain market acceptance, become and remain competitive as well as the costs and timing of further expansion of sales and marketing. The failure by us to raise capital on acceptable terms when needed could have a material adverse effect on our business, financial condition and results of operations. 4 ITEM 3. CONTROLS AND PROCEDURES (a) DISCLOSURE CONTROLS AND PROCEDURES. As of February29, 2008, the Company evaluated the effectiveness of the design and operation of its disclosure controls and procedures. The Company's disclosure controls and procedures are the controls and other procedures that it designed to ensure that it records, processes, summarizes and reports in a timely manner the information it must disclose in reports that it files with or submits to the Securities and Exchange Commission. Vincent Buckman, the Company's President, CEO and CFO supervised and participated in this evaluation. Based on this evaluation, Mr.Buckman concluded that, as of the date of their evaluation, the Company's disclosure controls and procedures were effective. (b) CHANGES IN INTERNAL CONTROLS. There were no changes in internal controls over financial reporting known to the Chief Executive Officer and Chief Financial Officer that occurred during the period covered by this report that have materially affected, or are likely to materially effect, the Companys internal control over financial reporting. 5 PART II.  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS No material developments occurred during the quarter with respect to our on-going litigation. For a discussion of this litigation, please see Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation-Litigation herein. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS BY THE COMPANY UPON ITS SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On January17, 2008, The Bankers Store, Inc. held its annual meeting of shareholders. The shareholders voted on (1) the election of five directors to terms ending in 2009, (2) the approval to amend the Certificate of Incorporation to increase the number of issued and outstanding common stock from 40,000,000 to 200,000,000, (3) to amend the Certificate of Incorporation to add 2,000,000 preferred stock, (4) to amend the Certificate of Incorporation to permit shareholder action by less than unanimous written consent, (5) to amend the Companys Bylaws to allow securities to be issued in book entry form, and (6) the proposal to ratify the appointment of Marmann, Irons & Assoc. PC as the independent registered certified public accounting firm for 2008. * The election of directors proposed by the Board: For Withheld Against Abstain Paul D. Clark    Vincent C. Buckman    Samuel J. Stone    Cynthia A. Hayden    Roberta W. Clark    * The approval of an Amendment to the Certificate of Incorporation to increase the number of authorized common shares from 40,000,000 to 200,000,000    * The approval of an Amendment to the Certificate of Incorporation to add 2,000,000 preferred shares    * The approval of an Amendment to the Certificate of Incorporation to permit shareholder action by less than unanimous written consent    * The approval of an Amendment to the Companys Bylaws to allow securities to be issued in book entry form.    * The ratification of the appointment of Marmann, Irons & Assoc. PC, as independent public accountants for the fiscal year ending May 31, 2008.    6 ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS a) Exhibits Exhibit Number Description Certification Pursuant to Rule13a-14(a) of Vincent C. Buckman, CEO, CFO, and President Certification of Vincent C. Buckman 7 F INANCIAL STATEMENTS THE BANKER'S STORE, INC. AND SUBSIDIARIES I N D E X PAGE PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE CONDENSED CONSOLIDATED BALANCE SHEETS FEBRUARY 29, 2008 (UNAUDITED) AND MAY 31, 2007 F-2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED FEBRUAY 29, 2(UNAUDITED) F-3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED FEBRUARY 29, 2(UNAUDITED) F-4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) F-5 - F-7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION PART II. OTHER INFORMATION SIGNATURES F-1 THE BANKER'S STORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS FEBRUARY 29, 2, 2007 February29, May31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $4,043 Inventories Prepaid expenses and other current assets Total current assets Equipment and improvements, net Other assets Totals $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $  $ Accounts payable and accrued expenses Customer deposits Note payable - principal stockholder Accrued compensation - principal stockholder Private placement funds in dispute   Total current liabilities Long-term debt, net of current portion   Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized; 14,954,781 and 14,954,715 shares issued and outstanding Additional paid-in capital Less: treasury stock 2,000 shares (at cost) ) ) Accumulated (deficit) earnings ) ) Total stockholders' equity Totals $ $ The accompanying notes are an integral part of these financial statements. F-2 THE BANKER'S STORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FEBRUARY 29, 2 Nine Months Ended February29, Three Months Ended February29, Revenue $ Cost of goods sold Gross profit Selling, general and administrative expenses Income (loss) from operations ) Other income (expense): Interest and other income (expenses) Interest expense ) Total other income (expense): ) Income before income tax provision ) Income tax provision     Net income $ ) $ ) $ ) $ ) Basic earnings (loss) per common share $ ) $ ) $ ) $ ) Diluted earnings (loss) per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. F-3 THE BANKER'S STORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED FEBRUARY 29, 2 February29, Operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Customer deposits ) Net cash provided by operating activities ) Investing activities Capital expenditures, net of writeoffs ) ) Net cash (used in) investing activities ) ) Financing activities Increase (decrease) in long-term debt, net ) ) Loan payable - Borrowing from principal stockholder ) Net cash provided by (used in) financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $  $  The accompanying notes are an integral part of these financial statements. F-4 T
